DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5, 7, 8, 15 objected to because of the following informalities. Claims 2, 7, 15 in line 1 recite “it”; it must be recites as “said refrigeration apparatus”. Claims 3, 5 recite “the pressure differential”; it must be recites as “the refrigerant pressure differential”. Claim 8 recites “the first and second valves”; it must be recited as “the first valve and the second valve”. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claims 1, 5, the claim limitation “heating means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “heating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claim 2, the claim limitation “means for allowing” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Segment of claims 3-5, 9, the claim limitation “control unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to compute” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segment of claim 10, the claim limitation “detection means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “detection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2 and including all the depending claims 6-8, 11-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“heating means” has been interpreted to be an electrical device (paragraph [10]). No structure given in the specification for “device”.
“means for allowing” has been interpreted to be a valve (paragraph [10]).
unit”. No structure given in the specification for “unit”.
“detection means”. No structure given in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 12 recite “heating means”. According to the paragraph 23 of the published specification heating means is an electrical device 28, however, the specification does not clearly define what “device” is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear what the structure of “device” is. 
Claims 2-15 recites “a refrigeration apparatus”. It is unclear if the bolded limitation refers back to the previously claimed limitation a refrigeration apparatus in claim 1. Not only does the phrase in claims 2-15 lack a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 3 last paragraph recites “a starting operation of the refrigeration apparatus”. It is not clear if the bolded limitation refers to the previously claimed limitation “a starting of the refrigeration apparatus” in claim 2. Not only does the phrase in claim 3 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claims 3-5, 9 recite “control unit”. The specification does not clearly define what “unit” is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear what the structure of “unit” is. For the purpose of examination “control unit” is interpreted to be a controller. More clarification is required.
Claim 10 recites “detection means”. The specification does not define what detection means is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear what the structure of detection means is. For the purpose of examination detection means is interpreted to be a liquid level float sensor.




Allowable Subject Matter
Claims 2, 3, 5, 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
However, the claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration/search of the claims with respect to the prior arts will be necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 11, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (2001/0037651 A1), in view of Decker (3,637,006).

Claim 1: Butterworth discloses a refrigeration apparatus (i.e., FIG.3) comprising: 
a main refrigerant circuit (i.e., highlighted in annotated by examiner in FIG.3) including a positive displacement compressor (i.e., 12), a condenser (i.e., 14), an expansion valve (i.e., 28), and an evaporator (i.e., 16), through which a refrigerant circulates successively in a closed loop circulation (i.e., see FIG.3); 
a lubrication refrigerant line (i.e., 72; lubrication refrigerant pumped into line 72 from refrigerant sump 64, from 72 into reservoir above compressor then delivered to bearing package in housing 39 of compressor; see paragraph [102]) in fluid connection with the main refrigerant circuit (i.e., annotated by examiner in FIG.3) and connected to the compressor (i.e., 12) for lubrication of said compressor with the refrigerant (i.e., 
the refrigeration apparatus (i.e., FIG.3) comprises 
a refrigerant container (i.e., 64) connected between the condenser (i.e., 14) and the expansion valve (i.e., 28), said refrigerant container (i.e., 64) being configured to retain a quantity of refrigerant (i.e., concerning limitations “to retain a quantity of refrigerant”; functional language, and intended use), the lubrication refrigerant line (i.e., 72) being connected to said refrigerant container (i.e., 64),

    PNG
    media_image1.png
    762
    684
    media_image1.png
    Greyscale





However, Decker teaches heating means for heating a refrigerant contained in a refrigerant container (i.e., column 2 lines 58-70: fluid in fluid container 14 is heated due to electrical current supplied to electrical heater 12) for the purpose of increasing pressure of the fluid to enhance delivering the fluid out of the container (column 2 lines 58-70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Butterworth to include heating means for heating the refrigerant contained in the refrigerant container as taught by Decker in order to increase pressure of the fluid to enhance delivering the fluid out of the container.

Claim 7: Butterworth as modified discloses claim 1, wherein it comprises a first valve (i.e., 68) upstream the refrigerant container (i.e., 64) and a second valve (i.e., 80) downstream the refrigerant container (i.e., 64), configured to isolate the refrigerant container (i.e., 64) from the main refrigerant circuit (i.e., highlighted in annotated by examiner in FIG.3; paragraph [81]: container is isolated from the main circuit when the valve is closed when sufficient refrigerant is trapped between valve 80 and metering valves 82/84 to ensure adequate refrigerant for compressor).  

Claim 8: Butterworth as modified discloses claim claim 7, wherein the first (i.e., 68) and second (i.e., 80) valves and the refrigerant supply valve (i.e., 84 or 82) are closed during stand-by periods of the refrigeration apparatus.  

Claim 11: Butterworth as modified discloses claim 1, wherein the refrigerant container (i.e., 64) is directly connected to a line (i.e., container 64 is directly connected to a line formed by the lines 104/66/30) of the main refrigerant circuit (i.e., highlighted in annotated by examiner in FIG.3) connecting the condenser (i.e., 14) to the expansion valve (i.e., 28) or to a line parallel to the line of the main refrigerant circuit connecting the condenser and the expansion valve.  

Claim 12: Butterworth as modified discloses claim 1, wherein the heating means comprise an electrical device (as Butterworth modified by Decker i.e., electrical heater 12) using Joule effect (i.e., based on the broadest reasonable interpretation, joule effect is heat generated by electrical current).  

Claim 14: Butterworth as modified discloses claim 1, wherein the compressor (i.e., 12) is chosen between at least a scroll compressor, a screw compressor, a piston compressor, a rotary compressor (i.e., the compressor used is a rotary compressor which has impeller; paragraph [4]: compressor which by the rotation of impellers in a housing).  

Claim 15: Butterworth as modified discloses claim 1, wherein it operates an oil free refrigerant cycle (i.e., oil-free chiller does not require oil based lubrication system; see abstract & title).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (2001/0037651 A1), in view of Decker (3,637,006), and in view of Hatanaka (2020/0326112 A1).

Claim 9: Butterworth as modified further fails to disclose the first and second valves are solenoid valves that are controlled by a control unit of the refrigeration apparatus.  
	However, it is known in refrigeration systems to use solenoid valves as evidence provided by Hatanaka. Hatanaka teaches first and second valves are solenoid valves that are controlled by a control unit (i.e., solenoid valves 6, 7 controlled by controller 9) for the purpose of regulating the flow by controlling opening/closing the valves (paragraph [34]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include the first and second valves are solenoid valves that are controlled by a control unit as taught by Hatanaka in order to regulate the flow by controlling opening/closing the valves.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (2001/0037651 A1), in view of Decker (3,637,006), and in view of Domyo (2020/0208889 A1).

Claim 10: Butterworth as modified further fails to disclose the refrigerant container comprises detection means of a level of liquid refrigerant in the refrigerant container.  
solenoid valves that are controlled by a control unit of the refrigeration apparatus.  
	However, it is known in refrigeration systems to use detection means as evidence provided by Domyo. Domyo teaches detection means of a level of liquid refrigerant in a refrigerant container (i.e., container 100 includes sensor 10 to recognize and determine the liquid level of refrigerant stored in container) for the purpose of recognizing liquid level in container if reaches a predetermined height (paragraph [55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include detection means of a level of liquid refrigerant in the refrigerant container as taught by Domyo in order to recognize liquid level in container if reaches a predetermined height.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (2001/0037651 A1), in view of Decker (3,637,006), and in view of Cowans (7,337,625 B1).

Claim 13: Butterworth as modified further fails to disclose the refrigerant container comprises a pressure relief valve. 
However, Cowans teaches a container comprises a pressure relief valve (i.e., column 7 lines 64-67: reservoir 140 is coupled to a pressure relief valve 150) for the purpose of providing security against over-pressurization (column 7 lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Butterworth to include the refrigerant container comprises a pressure relief valve as taught by Cowans in order to provide security against over-pressurization.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to Refrigeration system:
Eichholz (2008/0276644).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763